Case 3:20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

BRIAN ERSKINE, )
)
Plaintiff, )
)

V. ) Case No.
)
FORREST FENN, )
)
Defendants. )
)

 

AFFIDAVIT OF BRIAN ERSKINE
IN SUPPORT OF EXHIBITS ATTACHED AND FILED WITH COMPLAINT

STATE OF ARIZONA )
County of Yavapai
I, BRIAN ERSKINE, being first duly sworn, state and allege as follows:
1. Attached as Exhibits are true and accurate representations or copies of:
1. Press articles, press excerpts, or press citations (Exhibits 1, 2, 6, 9)
2. Defendant’s Memoir excerpts (Exhibits 2, 3, 5)
3. Affiant’s (Plaintiff’s) own work (Exhibits 4, 5, 7, 8) including:
1. aphoto Affiant took of the “Location” (“Photo”) August 20, 2018 at 9:27 AM MDT
2. Affiant’s “selfie” taken near N. M. S. P. headquarters in Santa Fe, N. M. August 27,

2018, at 9:11 AM MDT

4. Dictionary definitions and definition excerpts (Exhibit 10)

 

 
Case 3:20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 2 of 17

5, Aletter from Defendant’s New Mexico counsel, in and pertaining to a previous suit, to
which Affiant (Plaintiff in this suit) was never admitted by that previous Court, as
contextualized in the Complaint (Exhibit 11)

6. A list indexing the Exhibits identical to the list in the Complaint
Prepared with Exhibits Attached and Filed with Complaint in Erskine v. Fenn

Respectfully submitted,

Dict ewe

7 Brian Erskine, Affiant

1338 Sabatina Street
Prescott, AZ 86301-7402
(949) 424-4294
kattigara@gmail.com

tH
SUBSCRIBED AND SWORN to before me, the undersigned Notary, this 26 day of

 

 

 

MAY 2020, by BRIAN ERSKINE
Nall ——=. OW -F2- FAA
Notary Public ws My Commission Expires

 

j DANIELLE MACKAY
enj\2\ Notary Public - State of Arizona
YAVAPAI COUNTY
Commission # §70660
Expires September 22, 2023

 

 

 

 
Vw FY NN

10.

il,

Case 3:20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 3 of 17

LIST OF EXHIBITS

Main jurisdiction and venue support

Defendant’s Poem (Quest Contract main written form) and Quest Region map
Defendant’s Memoir pp. 145-146 (Drawing; repeated, enlarged)

Plaintiff’s Location Photo (Photo) and annotated Location area map

Plaintiff’s summary visual evidence of Quest solution (Drawing, Photo, Overlay,
Plaintiff’s annotations)

Westword article featuring Defendant’s ‘log’ reference with list citing other press
articles making similar reference

Plaintiff’s illustrated, annotated Quest solution (written evidence, or how the
Location is determined), with photo evidence of trip to present to N. M.S. P.
Plaintiff’s True West draft submission further expressing the solution

Other press articles cited in the complaint

39 66

Key definitions excerpted from dictionaries: “title,” “ownership,” “possession,”

99 66

“custody,” “abandonment,” “give”

Threat Letter

 
Case 3:20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 4 of 17

EXHIBIT 1

Main Jurisdiction
and Venue Support

 
Case 3:20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 5 of 17

 

 

 

 

O aYOLS LuOddNs AgldOSans

Ere test: Labs)

SAAIHOUV AHL

aw Guo} ay} ‘UUs JSa04 Juasaid jim aulzebeyw ssa ans]

“S}a4O1} 10] B24 419

je
“paoueape ul paseyoind aq JsnW pue QQ°Sz$ ae Slayo1] =
“BUOZIY ‘UOSON| Ul UU|
eUOZLY IW “Wd 00:2 0} ‘Wd Og:g Woy GL YoseW ‘Aepinjes
jPIEMY JaWa}saMy aNdL SIy JO} Ua }S81I04
JoUoY 0} UOldadal e puaye 0} payAu! Ajjeip1oo a1,no, UONPIVAU] PIEMY JaWaIsaM AML yLOzZ

@ $  SIOUpJML § PLO? ‘SZ Aueniqe4

JOUUIM PIWMY JauJalsaM andL 7LOZ ‘UUa4 }SaJ04

SadNlvsd IWLISIC

 

STOR Neo) 20s CO OO)

 
20-cv-08123-DMF Document1-1 Filed 05/26/20 Page 6 of 17

Case 3

“pleme ,JausaysaM andy, jeunGneu! ayy Gualaoas uo Boj sAninwow peasy ,Jeedde way} aes 0}

Hurkyes6 sem yj AyJUOy sexay Ye JOUPa JaWJO} B pue sexe] Ul pasied ing BWOYe)}O Ul WOG ‘ueBlueH aAals pue
hols Aog ANald KydesBoig ayy Gurpnjout ‘syoog auy Jo Jaquinu e Jo oyINe ‘siIJeEM |PeYoIW :s}senb ayy buowe
pajaquinu spualiy pio “aeyuey ajqy!] pue Ady Moy ‘ajgeAolua Ayejnoied sem auo sly} ‘ob sajuowaleo spieme

SV, :pebBojg Joyyne ay} Yea yse] JUaAa ayy papuaHe ANP JeYV “ELOZ YOJEW Ul SxOOg Jo JeAISej UOSON] ay)
ye BURSSC eURIG pue ANIN\OW Aue] SiayMUsaI0S HUIUUIM-Je9SQ 0} JUaM PleMe JeWa}sey and, |eNGneu! ay

‘dew aseyg ay? JO MYL

payepdn ue yum ‘EL 0z Jequiaidas ul paseajal sem Wes 0} 27 OO “OWSW SIH “Auedwog Bulpeil a4 ejues pio
‘2101S BUIJUO SIY Ul BJO] puke We UJa}Sa/y JO BAO] SIY BJBYS 0} SaNnul}UuOD UUe4 pjo-seaf-¢g ‘peaye Bulyoo7 asey9
ay} {0 /UYL AY ‘YOO Sly Jo UONeoIgnd LOZ a4} YUM aiNsead} UAPPIY Sly INO 489s 0} SiepB|1 PSYAUl js UUs

‘NSS! ELOZ J@QWAAON SU Ul A1O}S a4} PAIBA0I JSay4 ANd]
“punoy aq 0} 1aA sey ‘Kem ayy Aq ‘yorum ‘Wuny ainsead} UAPPIY UOIIIW LS SIY YM Jea \se| Saly eIPall |BUOeU By)
payols Jsie pue Joyine ‘ineuaidasqua ‘10}99]|09 ‘CdIxa MAN ‘a4 eJUeS euI}Huo] ay) asnedaq UasoYd sem Ua,

“aBeqay
Ula]SaM SPOWaWy Jo UONeAJaSald PUe 0} UO!NGI]UOD Sly JOJ JENpIAIpU! Ue JO UO!JUHOd~a Ul JNO papueY s! Preme
aYL ‘oosald Jo Ajjiay py Aq aunydjnos azuosq e ua JUasald [IM Jsa/f AML) JO JOYUPa BAlWNdEXe ‘Jag 8Z0g Gog

"SL YouRy ‘Aepunqes uo ‘euozy
‘uoson| Ul UU] BUOZY Je “Wd 90:2 0} “W'd OE:g WO play
eje6 AjUO-uoleyIAU! Ue Je PIEMY Jausazsay andy Siy ,'seuor
PURIPU| af!|-/2al, & paljed yaamsmayy WOYM jsILe Walsa\
aw}Guo] ay} ‘uus4 Jsa04 JUasad ||IM auIzeBeW sayy andl
Case 3:20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 7 of 17

OM 30ls

EET MISSA

 

LYOddNS

“syoog 40 JBAI}S@4 UOSON| au}
fiuuinp ‘sg, yoseyy ‘Aepunyes uo
‘eUOZIY ‘UOSON| Ul UU] BUOZLIY
1e “wd 90:2 01 ‘wd 0¢:s

WOJ) pjay ejeb Ajuo-uoneyAul
UP 1 PlEMY JaUaISAff

any siy ,{sauor euelpuy
allf-[eau, 2 paljeo yaamsmayy
WoyM ‘uua4 jsa04

pajuasaid auizebey Jsaff andy

 

 

 

 

AgldosEans SAAIHONV SHL SaYNLV34 TWLISIC

   
     

 

 

® $ | SIOUPIML | HLOZ ‘ZL YEW

VLOZ {0 JOUBIS8M 9NlL

  

 

UTC TET Tere fruessy

A A Me (tb

 

joi INNnDdwVAN®S BOO AM }

 
20-cv-08123-DMF Documenti1-1 Filed 05/26/20 Page 8 of 17

Case 3

“SL0Z YOJEW Ul Syoog Jo JeANSe4 UOsON| au}
ye euRSsQ euRIG pue ANWoW Aue7 siayMUaelos BuluUIM-Je0SQ 0} ]UaM PieMe ,JaUJa}sayy andy, jeunBneul ay)

“dew asey9 ay}
JO /Juyy payepdn ue ym ‘EL0Z Jaquiaydas Ul paseajal sem “Y/e/4 0} 124 OOL ‘MOWAW SIH “aSeYD ay) JO [UY AY,
‘yoog sly Jo uoneargnd 0 LOZ au} YM ainseady UapplY Sly JNO Yas 0} SJapeal Pa}AU! JSsy UD PjO-Jeak-Eg SUL

‘ANSSI ELOZ JAQWIAAON SH! Ul {JOS BY} palarod Jsayy aNd
‘punoy aq 01 Jaf sey ‘Kem aun Aq ‘YoIyM “JuNY ainsead} UAPpIY UOI||IW LS Siy YM Jeaf }se] Saly elpaw jeuONeU aL}
payols sie pue Joyyne ‘inauaidadua 10}99||09 ‘ODIXayy MAN ‘24 e]UeS awui}Hu0] ay} asnedaq UasoYo sem UUd4

‘aBeqey
Wa]sa\ SeouewWy JO UONeAJasaid pue O} UONNI}UOD S1y JO4 JENPIAIpUI Ue JO UO!UBOdeI Ul JNO papueY Ss! PIeMe
aul “Wodsald Jo Ajjiay py Aq aunydjnos aZuosg e UUa4 pajuasald Jsa/y aNd) JO JOUPe BAIINIAXe ‘|Jag 8Z0g Gog

j6ng aunseauy ay) 1yGneo sey auofiana swags ‘aiNseal} 4/2} 0} pajueM osje ‘sAep Asaije6 siy wor ues
palequiawas oym ‘mojlue|| Aeg JaBuls j}! ]Noge suosenb Huryse dojs }upjnod pue ensead} uepply ay} jnoge
MOUY 0} palUeM OUM ‘UOYIWeH a6i0a9 Joje sem 121806 sly ‘parle ay uaym “SbuLds Wed Ul awWOY ,SiaWOS
auuezns Je Aued e 0} UMOYJ ‘aJojag puaysam ay} -ysn{ pey ay Moy s}sanB pjo} uy ‘pieme siy Gulaledas uody,

‘adwa| ul paseg uolsiaig

jesUag $,Aja100$ [eIOJSIH EUOZLY JO JOJOaIp ‘“aljjaGuey UYyor “ABo|HN} Aepl|joH 90q e& JO JOYINE “XOI|IM ELOLIA
‘owey ay) Jo saje9 ayy 30 s0ujne ‘ueBiueY Uaydals ‘uooy sawing ay} Jo aidwy 30 Joy\Ne ‘guuXmg wes ‘mous
FRV aU} SWOJU! Jey} Saas a1WHUO07 ay} Jo JoyIne ‘uosuYor Biel ‘uOI|[IwW L$ UY} SOW JO} pjos aAeY SyJOMIe
uJa1se asoym ‘Buludial
pseMOH papnjoul sjsang

 

 
Case 3:20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 9 of 17

Forrest Fenn and his grandson, Shiloh Old.

 
Case 3:20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 10 of 17

 
 
 

Howard Terpning, Forrest Fenn and Bob Boze Bell.

 
Case 3:20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 11 of 17

 

 

“Joueg Galg pue yooigasoy Wenis ‘ggg ‘Pieme siy pue UUa Jsa104 ‘ees ueyday

 
Case 3:20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 12 of 17

EXHIBIT 2

Defendant’s Poem
(Quest Contract
written form) and
Quest Region map

 
Case 3:20-cv-08123-DMF Document 1-1 Filed,05/26/20 Page 13 of 17 —

13
/ f- POEM
As I have gone alone in there
/And with my treasures bold, | tillaas
/ Ican keep my secret /where, ; 7
eAnd bint of riches/new and old. |||
Begin it where warm waters halt 12°
eAnd take it in the canyon down, | one
Not far, but too far to — / |
Put in below the home of Brown./

 

From there it’s no place for the meek,

The end is ever drawing nigh; / 3h?
There'll be no paddle up your creek,

Fust heavy loads and water high.

If you've been wise and found the blaze.
yook quickly down, your quest to cease, 4™
But tarry scant with marvel gaze,
/ Fust take the chest and/go in peace.
So why is it that I must go
eAnd leave my trove for all to seeke = 5 7H
The answer I already know,
I've done it tired, and now I'm weak.

So hear me all and listen good, f 6m
Your effort will be worth the cold. /
If you are brave and in the wood

give you title to the gold.
Seeking Adventure And Gold? Crack This Poem And Head Out

Document 1-1 Filed 05/26/20 Page 14 of 17

Case 3:20-cv-08 23-DMF NE

5/20/20, 10:20 AM

QUEST )
REGION

iq”
ag We The Thrill of the (hase
IS <2 mage ft i Forrest Penn's hidden treasure is somewhere
4 hone : 4 45
aes m Dy. O*, 3 ta be found within the hightibted region
Ng et ae / _ of the Rocky Mountains on this map.
Cee ECM ONTANA '
i? 3 ye 12
a {It . .
fs, : ra Ff fe , 11° ideqrees show the declination of
ij” py 2 Fopemrt, PLE ELE COMPASS perth
hy: 4 iowa wl Pa. from truc/map nerth
\ Pinte 3 e t i. a i.
2 I 4 r= Deeg s coer f mie: 5 Gah cess 5
Upon aN nae, , Ad
13 joi t é =
| of ae ‘Public

Lands

IS es Yom W YO MING
% 2 ghee 2

fi Coyer,

eAs I have gone alone in there
eAnd with my treasures bold,
I can keep my secret where,

eAnd bint of riches new and old.

Heo

’
‘
’ ? Te ‘ F, 7 \
5 s + LAD *
| : ; j ' ttl 2 aD
»
ers "
4 ' i 7
‘
‘

‘Begin it where warm waters halt 12° +

eAnd take it in the canyon down, Pe XY, aii coe NPS
Nat far, but too far to wilt Seber ee |
Put in below the home of Brown. Le BI ¢ tet cal
UE se Shee met es ts
From there it's no place for the meek, ) go se Ais
The end is ever drawing nigh; “we 4 oe (ie
There'll be no paddle up your creek, | ae
Faust heavy loads and water bigh. | LAr peer
! : l gine SAGE
’ . Pied I :
If you've been wise and found the blaze, 7 i~ S| eet GGLORADO
ook quickly down, your quest to cease, [ag en pret Pe TA
But tarry scant with marvel gaze, [oo ae RE ee aS,
Fust take the chest and go in peace. oP nan Sy ee
So why is it that I must go spire, FX oor 3
And leave my trove for all to seek? PN ag Pot, ore
The answer I already know, dees teed pot 1 | vad
I've done it tired, and now I'm weak, = me 9 mn eat = ms me =
te . { fi wiser
So hear me all and listen gaod, NEW (1 ee
‘Your effort will be worth the cold. MEXICO} (ay, “A:
i: you are brave and in the wood tT siete oy sccm mronded te
give you title to the gold. a Seseetiiee

wer Ser hmarkimapy com

https://www.npr.org/2016/03/13/469852983/seeking-adventure-and-gold-crack-this-poem-and-head-outdoors Page 6 of 21
Case 3:20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 15 of 17

EXHIBIT 3

Defendant’s Memoir’s
epilogue illustrations,

Memoir pp. 145-146
(Drawing)

 
20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 16 of 17

Case 3

 

paling s.2y Ivy) pasaaodsip | a]soor) uo dn wry payooy | uayAs
IDA “IOADIO}F WY J9QUIDWISI P[NOAA JUOATIAD JIMS sed | WY ADID0s
[E20] ay uo 1oedun Surypras-3ey pue asny & Yyns apew pur seat]
AUBUL OS PapOW apy “UUd 7 ULATEPY WILY SBA DUR STEY
“panulUOd ayy] sv aps pynom yiog A241 pur ‘pury mod ayeys
0] pauem asnf |, ‘ayy Surpowos ajquuinus prnom ANS Joy20 sup APxL]
ISOJY “UMOP II pry apy “pres sAeamype sayrey Aus TeyAr savy “Mou Ue
dUY E YT] YOO] Nos dsnedaq sSuryrqy oyp nod aes | preps ur] uy],
Sd IPA, ‘UUs pfnom uew ayy, sSunyueds ay axzasap nod pip
TPA, se skemye prow goyey APY “YSty Jorun! ur sear | Uy SSUT
-yueds may v aw aavd nox ;nod 1 uare ‘uUD] “IPA a1. NOK, ‘Avs pur sn 02
dn swoo prnom uew e soypey Au YIM pans ay) UMOp Buryyem uy
‘sou Aur MOY Jaquiauial 1,Ue> | “peyfsurw ay Woy wn sutumy
j[e Ajaeau poarayye ayq] sry MOY pure sea Joye] AW OY OF ETUOMINSII
& SUM I] “[EIOUNY & IE Udas I9A2 peYy ay Paros isassE] ay ATqeqoid
seat 1 Jey] pres Ioyseoid ay p “o2uanbop pur uolssed yons ym
uayods Surag 212M Ivy] SpsoaA ay? Iev2y 01 Surdoy ‘aptsino Surpuris

21M spusiy petpuny e aqaru pur PPE sem Arenioues ou

 

“D1QYM US
P[noys oy pure paruea ay siamo JO puny IYAr ‘ssuos yoy Burs
pjnom oy ‘aq prnom Joised ayi oy :pouuryd jye a pry oy pur
‘sexay ‘ojduiay ut yoinys astideg asiry a5re] oy Ie ppoy sem peroUNy
SIL] ‘UOISIDap aAeiq pur a[qQISUAS B YSNs SuPyEW 1Oj WY Pasuupe |
“WITY aq I 19] 0) SuroS 1oU se JET “SUO] 003 JO} seaidued sty uO
PaMmayd pry IY? 199ULd & IAAP O1 JAPsO UT ay] UMO Sty YOO! ay
saryi-A1ysia ase Ty “au sty UT sag ay? Jo Aue se Apiorpe se Aep
sty Inoge 1UaM ay pue IOIeINpa pareoipap ¥ svar JayIEy APY
‘jaueyd mmo Sundaioid jo gol Jauaq & Op puke suoTe syjoy JayIO
aara] isn{ 01 ySnour souy pmnoys ajdoad pur saaunod yiog ey st
quviodur isow sey) pouresy dA, ] YA puy “Suns Suse] e yILA
JWOD UkD PU ISaISey IY] PUL IS9q ay aIKONpe SWuapiour SurssedEquyy
“WIOOISSEPD DUA UT ayquTTeAL skeaye JOU st UD paods eB YIM pue
Ayysnosoyp yoeai urd aouatiadxa ue ApuQ) ‘2duadsajopr ut aprur spaap
-STU YI UT SOSOP JOSIE] UI SIUTOD ay] IdIe] UT apeUT spoopstur Aq
1ySnom ysmnsue iy pausvay 2a] puy “sissuy appr sareSedord yses
pensed asnesoq ‘AaUOU Jo 20] & SULARY ULY? J9NDq YON st AdUOUL

ysnoud Suraey yey? pauseay 2a] “purus 03 ausod ssuryp

[PI9Aas pue i pourra] oA T TEYAL J9puom ] ‘\suIese UPD}

01 sread autu-AUaAas JO UOISIA ey UIT reg Yoo] qT se Mo

 

4S OP ted A

(y)
RP} -S#I dd

bp
Case 3:20-cv-08123-DMF Document 1-1 Filed 05/26/20 Page 17 of 17

 

 

 

pering s dy Ie] pessaoodsIp JT a[s00+ uo dn witTy payooy J uayM
